 EASTMAN KODAK COMPANYAPPENDIX A591Norman WilkieEugene AndersTony HootsVernon RhodesClyde JonesJoseph KingR. L. RoperJohn LondonParlie BakerPaul HutchisonArthurMerrillJohn HillWilliamC. ThomasWillie HootsJackGaspermanRalph W.McMinnTommie L. CrouchCharlie E.RobertsJamesV. BrownJosephine SmithKennethGarrettHugh MarshallNora DillHugh HootsCharlesBurrellMadge SignamJoseph BrooksMillard CornLeonard TaborEstel GordonMarion CornCarm QuinnAdger BurnsLee EdwardsElla Mae AndersJames L. MillinaxArthur CaseCharles WrightBerlin BucknerCarrol BrysonForest SoutherClarence HillRudolph SteppLester F. EmoryElbert NanneyEuston LuskRichard BucknerClyde ThomasAdger SextonBob MeltonWm. J. McLaughlinJames R. BakerJohn NixBilly W.BeddingsfieldVollie WhitakerWilliam R. KingMyrtleLivingstonWadeWilliamsHerbert CappsRidgeway RussellVestilEdwardsOrvale HyderAPPENDIX BHenry RussellGeorge JusticeJames F. SextonThurn BagwellJ.D. McClureJoseph N. BooneHomer IsrealLaughran SteppOd. D. RhodesJune MiddletonCalvin WrightJames DavidsonArvil FranklinJames HyderJohn J. CagleSamuel RedrickRobert BrysonEdward WillisTommy YoungRay DavisBen WaldenA. L. FortnerWillie GibbsCharles QuallsE. S. HamiltonHugh RutledgeRedmon JacksonWilliam B. HigginsPaul CulbersonJames D. ThompsonJames BarnettC. F. HollingsworthVernon DrakeJohn F. BoboErnest JusticeTom CollinsLige FranklinClarence SteppStanbury FranklinEastman Kodak CompanyandFilm Technicians of the MotionPicture Industry,Local 683, of the International Alliance ofTheatrical Stage Employees and Moving Picture Machine Oper-ators of the United States and Canada,AFL-CIO,Petitioner.Case No. 21-RC-4218. February 27,1956DECISION AND DIRECTION OF ELECTIONUpona petitionduly filed under Section9 (c) ofthe National LaborRelationsAct, ahearing was held before NormanH. Greer, hearingofficer.The hearing officer's rulings made atthe hearingare free fromprejudicial error andare herebyaffirmed.Upon the entirerecord in this case, the Board finds :1.TheEmployer is engaged in commercewithin themeaning ofthe Act.2.Thelabor organization involved claims to represent certainemployeesof the Employer.115 NLRB No. 91. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The Petitioner seeks a unit of all employees engaged in processingfilm and in equipment maintenance at the Employer's Hollywood filmlaboratory, in Hollywood, California, excluding service departmentemployees, cafeteria employees, office clerical and administrative em-ployees, professional employees, building service employees, and super-visors asdefined in the Act.The Employer contends that the onlyappropriate unit is one which includes film handling and servicingemployees, in addition to the film processing and equipmentmainte-nance employeessought by the Petitioner, and would therefore includethe service department employees; it would also include the cafeteriaemployees.The Employer's Hollywood film laboratory is devoted to processing,by means of its exclusive Kodachrome process, color moving pictureand slide film, primarily for amateur photographers, but also for busi-ness and professionalfirms, commercial film laboratories, and defenseagenciesof the United States Government.The laboratory includesthree adjacent buildings, together with a storage warehouse and acustomerservice building, situated one-half mile distant.Film re-ceived at the laboratory is sorted, identified, spliced onto larger reels,placedon specialKodachrome process machines for developing, passedthrough three color developers, dried, inspected, matched up with itsincoming carton, slit or mounted-depending on whether it is movingpicture or slide film-returned to its carton, and reshipped to thecustomer.The Disputed CategoriesService department employees :The 25 service department em-ployees includes a general clerk, senior correspondent-service, corre-spondent-form letters, group leader-clerical services, receptionist,transcriber, and dispatcher.The service department employees estab-lish priorities in processing film,2 repair damaged film, handle customerinquiries, and inspect film for damage during processing.They areseparately supervised and, unlike the processing employees, aresalaried.On the other hand, they regularly spend approximately 20percent of their time handling film, and they enjoy the same condi-1The Employer moves to dismiss the petition on the ground that it was signed by thePetitioner's attorney rather than by one of its officers.We find the contention withoutmerit, inasmuch as neither the National Labor Relations Act, as amended,nor the Rulesand Regulations of the Board require that a petition for certification of representativesbe filed by an officer of the petitioning labor organizationSeeGeneral Electric Company,Appliance Service Center,96 NLRB 566,footnote 1.2 The priorities are accorded to customers such as preferred dealers and medical institu-tionsThe service department employees determine the order of these priorities and dur-ing the entire processing operation maintain a check on the handling of films accordedpriorities. EASTMAN KODAK COMPANY593tions ofemployment as the other employees. In view of the closeconnection between their work and that of the processing employees,and their similar conditions of employment, we find that they areanalogousto plant clerical employees, and we shall therefore includethem in the unit which we herein find appropriate.'Cafeteria employees:The cafeteria is operatedon a nonprofit basisfor the exclusiveuse ofthe Employer's employees. It is manned bya working supervisor, a cook, three attendants, and, during busyperiods,employees from other departments.The cafeteria employeeshave thesamebenefits, hours of employment, and other conditions ofemployment as do the processing employees. In accordance with ourusualcustom of including such employees in units of larger scope,particularly where their separate representation is not sought, we shallincludethe cafeteria employees in the unit herein found appropriate.'Accordingly, we find that all employees, more particularly describedin Appendix A to this Decision, engaged in handling, processing, andservicing film and in equipment maintenance at the Employer's Holly-wood film processing laboratory in Hollywood, California, includingservice department employees, cafeteria employees, shipping and re-ceiving employees, and processing employees, but excluding office cler-icaland administrative employees, professional employees, guards,building service employees,5 and supervisors as defined in the Act, con-stitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]aSheiold Ciystals,inc.104 NLRT: 1072Great Lakes Pipe Line Company.88 NLRB13704Rheem,Hanufactunn© Company,110 NLRB 904r, The Employer and the Petitionei stipulated that the appiopi late unit should excludebuilding seivice employeesAPPENDIX AClassifications Included in the Appropriate UnitGroup leader-stockkeeping, stockkeeper, handler-checker, inspector-finished product, cook, cafeteria attendant, maintenance man-controlinstruments,maintenance man-machine, maintenance man-general,painter, tool crib attendant, instructor-preparation and finishing, ex-pediter, serviceman-production, inspector-processed film quality, in-spector-customer damaged film, receiver-regular orders, typist-fan-fold, shipper-special orders, shipper-regular orders, slitter-processedfilm, splicer-processed film, presplicer-customer film, supply girl,mounting operator, mounting press operator, special order operator,head tester-analytical, tester-analytical, con trol man-recirculation,mixer-processing chemicals, controlman-film process quality, inspec-390 609-.i 6-vol 115-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor-film process, processor-film, processor's assistant-film, feeder-film process, takeoff operator-film process, staff assistant-loss control,technician-laboratory, supervisor-cafeteria, general clerk (other thanthose in the general office on the third floor), coordinator-recordak,senior correspondent-service, correspondent-service, correspondent-form letters, group leader-clerical services, receptionist, transcriber,dispatcher-dealer orders.Classifications Excluded From the Appropriate UnitHead building serviceman, building serviceman, entrance guard, gen-eral foreman-processing, staff assistant-production, supervisor-ad-ministrative staff, supervisor-engineering and maintenance, engineerindustrial-work measurement, accountant, staff assistant-payroll, staffassistant-cost control, purchasing agent, supervisor-personnel, staffassistant-training, staff assistant-personnel, estimator-time standards,supervisor-quality control, engineer-quality control, medical doctor,payroll clerk, records clerk, statistical clerk, dispensary nurse, secre-tary, general clerk (those in the general office on the third floor), tele-phone operator, engineer-maintenance, section foreman, section fore-man-preparation, section foreman-finishing, section foreman-chemicalservices, section foreman-maintenance, shift foreman-preparation,shift foreman-finishing, shift foreman-processing, supervisor-service,representative-processing service.United Association of Journeymen&Apprentices of Plumbing& Pipefitting Industry of the United States and Canada, Local231, AFL-CIOandVernon L. Bryantand J. S.Brown-E. F. OldsPlumbing&Heating Corporation,Party to the Contract.CaseNo. 33-CB-5,°2.February ,°28,1956DECISION AND ORDEROn August 4,1955, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices.Thereafter the Respondent and the General Counsel filed ex-ceptions to the Intermediate Report and supporting briefs.The Re-spondent's request for oral argument is hereby denied.The Board has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings are115 NLRB No. 90.